DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The IDS filed 12/19/2019 is fully considered.
Drawings
	The drawings filed 12/11/2019 are accepted. The examiner notes that “lower gap adjustment plate” 712 is referred to as “lower bearing house plate” in the specification [47] at page 11. The examiner amendment below corrects the language to consistently refer to “lower gap adjustment plate”.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification, [47] at page 11, “the lower bearing housing plate 712” is changed to --the lower gap-adjusting plate 712--
Allowable Subject Matter
Claims 19-32 are allowed.
The examiner was unable to find prior art teaching the claimed structure of a rolling press that includes the claimed gap adjusting mechanism parts and an elastic 123 (wheel) connected to a screw rod 125 (adjusting shaft)
Pertinent prior art added to the record but not relied upon includes:
US 2012/0246917 which uses a pressure control valve to move a piston for a roller press where the rollers are supported by back rollers.
US 2011/0033737 similarly uses air pressure cylinders to move a roller that includes a stopper between upper and lower rollers Fig. 10.
US 2008/0098590 similarly use press cylinders in Fig. 2.
US 2005/0061047 uses a hydraulic piston.
US 6656232 uses a bolt and spring mechanism which is distinguished form a wheel and threaded adjusting shaft.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/           Primary Examiner, Art Unit 1712